DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s communication filed August 29, 2022 in which claims 1-2, 5-6, 11 and 14-20 are amended. Claims 3 and 4 are cancelled. Claims 21 and 22 are added. Thus, claims 1-2 and 5-22 are pending in the application. 

                                Claim Rejections - 35 USC § 101
2.                35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 and 5-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent claims 14 and 20.  
Claim 1 is directed to a method, thus it is one of the four statutory categories of invention (Step 1: YES).
The claim 1 recites, e.g., training a predictive model on an initial data set comprising labeled data ; generating a set of parameters based on the training; introducing an unlabeled data set into the predictive model; applying the set of parameters to the unlabeled data set; generating a set of predictions associated with the applied set of parameters; calculating a first uncertainty score and a second uncertainty score associated with the generated set of predictions, wherein the first uncertainty score is an aleatoric uncertainty score, wherein calculating the aleatoric uncertainty score comprises: for each parameter of the applied set of parameters: generating, based on an iterative input of the parameter into the predictive model, a respective probabilistic distribution of values; and selecting, from the respective probabilistic distribution of value, a respective predictive value; calculating, based on an average value of the selected respective predictive values for each parameter of the applied set of parameters, an average prediction value for an overall output of the predictive model; calculating, based on the average prediction value for the overall output of the predictive model, an amount of entropy for the average prediction value; and outputting a value indicative of the amount of entropy for the average prediction value as the aleatoric uncertainty score; modifying the data set based on the first uncertainty score; and modifying the predictive model based on the second uncertainty score.. These limitations (with the exception of italicized portions), under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Certain methods of organizing human activity such as Fundamental Economic Practices (Deploying a predictive model is a fundamental economic practice) and Mathematical concepts (calculating uncertainty scores would involve mathematical calculations. According to the 2019 PEG, mathematical calculations fall under the category of Mathematical concepts). The claims are drawn to deploying a predictive model that accounts for model based and data based uncertainties.   The claim also recites a predictive model which does not necessarily restrict the claim from reciting an abstract idea. That is, other than, a predictive model, nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity and mathematical calculations but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” and  “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim 1 recites an abstract idea (Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional elements of a predictive model result in no more than simply applying the abstract idea using generic computer elements. The specification describes the additional elements of a predictive model to be generic computer elements (see [0022], [0033]). A predictive model is being used generically as a statistical technique using machine learning and data mining to predict likely future outcomes. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional element of the predictive model is recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Therefore, claim 1 is directed to an abstract idea (Step 2A - Prong 2:NO).  
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of a predictive model is recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements, when considered separately and as an ordered combination, do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Thus, claim 1 is not patent eligible (Step 2B: NO).
 Similar arguments can be extended to other independent claims 14 and 20 and hence the claims 14 and 20 are rejected on similar grounds as claim 1.
Dependent claims 2, 5-13, 15-19 and 21-22 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further.
For instance in claims 2 and 15, the steps, “wherein the selected respective predictive values for each parameter of the applied set of parameters is a highest value within the respective probabilistic distribution of values”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. 
In claims 5, the steps, “modifying the generated parameters in response to the first uncertainty score being above a predetermined threshold.”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claims 6, the steps, “further comprising retraining the predictive model based on the modified generated parameters.”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claims 7 and 18, the steps, “wherein the second uncertainty score is an epistemic uncertainty score.”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claims 8 and 19, the steps, “wherein calculating the epistemic uncertainty score comprises: calculating an entropy value associated with each predicted value of the applied set of parameters; calculating an average of the calculated entropy values; and outputting the calculated average as the epistemic uncertainty score.”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 9, the steps, “modifying the unlabeled data set by assigning a piece of data for human-assisted labeling responsive to the epistemic uncertainty score exceeding a specified threshold.”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 10, the steps, “further comprising: further comprising retraining, based on the human-assisted labeling, the predictive model, wherein the retraining is performed with a remainder of the unlabeled data set.”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claims 11, the steps, “wherein the second uncertainty score is an out-of-sample uncertainty score”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claims 12, the steps, “wherein training the predictive model is performed using Bayesian neural networks”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claims 13, the steps, “wherein: the initial data set is financial information associated with a decisioning process for a financial institution, the decisioning process is a fraud detection decision or a money laundering detection decision, and a fraud alert is issued in response to an output of the predictive model being above a predetermined threshold.”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 16, the steps, “the operations further comprising modifying the generated parameters in response to the first uncertainty score being above a predetermined threshold”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claim 17, the steps, “further comprising retraining the predictive model based on the modified generated parameters”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible.

Claim Rejections - 35 USC § 103
3.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.       Claims 1, 2 and 5-22 are rejected under 35 U.S.C. 103 as being unpatentable over Huszar et al, U.S. Patent Application Publication Number (2018/0240031 A1) in view of Xu et al, U.S. Patent Number (11,039,138 B1) and further in view of Ahuja et al, U.S. Patent Application Publication Number (2020/0326667 A1).

Regarding Claim 1,     
Huszar teaches a computer-implemented method of improving machine learning of a data set, the method comprising: 
training a predictive model on an initial data set comprising labeled data (See at least Fig. 1, [0020], “the machine learning system may predict a score for the input data, e.g. similarity score, quality score, or may provide any other decision, depending on how the training data is labeled”);
generating a set of parameters based on the training (See at least [0027], generating parameters); 
introducing an unlabeled data set into the predictive model (See at least [0034], unlabeled data); 
applying the set of parameters to the unlabeled data set (See at least [0034-0035], [0052]);
generating a set of predictions associated with the applied set of parameters (See at least [0052-0053], generating a set of predictions);
However, Huszar does not explicitly teach, 
calculating a first uncertainty score and a second uncertainty score associated with the generated set of predictions, wherein the first uncertainty score is an aleatoric uncertainty score, wherein calculating the aleatoric uncertainty score comprises: for each parameter of the applied set of parameters: generating, based on an iterative input of the parameter into the predictive model, a respective probabilistic distribution of values; 
selecting, from the respective probabilistic distribution of value, a respective predictive value; 
calculating, based on an average value of the selected respective predictive values for each parameter of the applied set of parameters, an average prediction value for an overall output of the predictive model; 
calculating, based on the average prediction value for the overall output of the predictive model, an amount of entropy for the average prediction value;  outputting a value indicative of the amount of entropy for the average prediction value as the aleatoric uncertainty score;
modifying the data set based on the first uncertainty score; 
modifying the predictive model based on the second uncertainty score.
Xu, however, teaches,
wherein calculating the aleatoric uncertainty score comprises: for each parameter of the applied set of parameters: generating, based on an iterative input of the parameter into the predictive model, a respective probabilistic distribution of values (See at least Column 9, lines 2-20, probabilistic distribution of possible values);
selecting, from the respective probabilistic distribution of value, a respective predictive value (See at least Fig. 7, Column 8, lines 2-11, Column 9, lines 2-20,  selecting a value);
Huszar and Xu are in the same technical field of training a deep learning system. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Huszar to incorporate the disclosure of Xu.  The motivation for combining these references would have been to calculate confidence intervals for parameters. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, Huszar and Xu combined do not explicitly teach,
calculating a first uncertainty score and a second uncertainty score associated with the generated set of predictions, wherein the first uncertainty score is an aleatoric uncertainty score;
calculating, based on an average value of the selected respective predictive values for each parameter of the applied set of parameters, an average prediction value for an overall output of the predictive model;
calculating, based on the average prediction value for the overall output of the predictive model, an amount of entropy for the average prediction value;
outputting a value indicative of the amount of entropy for the average prediction value as the aleatoric uncertainty score;
modifying the data set based on the first uncertainty score ;
modifying the predictive model based on the second uncertainty score.
Ahuja, however, teaches,
calculating a first uncertainty score and a second uncertainty score associated with the generated set of predictions, wherein the first uncertainty score is an aleatoric uncertainty score (See at least [0027], [0034], The aleatoric and epistemic uncertainty values serve as a first uncertainty score and a second uncertainty score); 
calculating, based on an average value of the selected respective predictive values for each parameter of the applied set of parameters, an average prediction value for an overall output of the predictive model (See at least [0041], average prediction value); 
calculating, based on the average prediction value for the overall output of the predictive model, an amount of entropy for the average prediction value (See at least [0047], entropy value) ; 
outputting a value indicative of the amount of entropy for the average prediction value as the aleatoric uncertainty score (See at least [0047], [0086], [0124], outputting the entropy value);
modifying the data set based on the first uncertainty score (See at least [0033-0034], [0038], update the training data); 
modifying the predictive model based on the second uncertainty score (See at least [0033-0034], [0038], update the predictive model).
 Huszar, Xu and Ahuja are in the same technical field of training a deep learning system. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Huszar and Xu to incorporate the disclosure of Ahuja.  The motivation for combining these references would have been to estimate predictive uncertainty measures, which quantify how much trust should be placed in the deep neural network (DNN) results (Ahuja, [0045]). Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 2,     
The combination of Huszar, Xu and Ahuja teaches the limitations of claim 1,
In addition, Xu teaches,
wherein the selected respective predictive values for each parameter of the applied set of parameters is a highest value within the respective probabilistic distribution of values (See at least Fig. 7, Column 8, lines 2-11, Column 9, lines 2-20, selecting a value);
Huszar, Ahuja and Xu are in the same technical field of training a deep learning system. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Huszar and Ahuja to incorporate the disclosure of Xu.  The motivation for combining these references would have been to calculate confidence intervals for parameters. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 5,    
Ahuja teaches,
modifying the generated parameters in response to the aleatoric uncertainty score being above a predetermined threshold (See at least [0034], [0038], update the model parameters).
Huszar, Xu and Ahuja are in the same technical field of training a deep learning system. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Huszar and Xu to incorporate the disclosure of Ahuja.  The motivation for combining these references would have been to estimate predictive uncertainty measures, which quantify how much trust should be placed in the deep neural network (DNN) results (Ahuja, [0045]). Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 6,     
Ahuja teaches,
further comprising retraining the predictive model subsequent to modifying the generated parameters (See at least [0038], retraining).
Huszar, Xu and Ahuja are in the same technical field of training a deep learning system. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Huszar and Xu to incorporate the disclosure of Ahuja.  The motivation for combining these references would have been to estimate predictive uncertainty measures, which quantify how much trust should be placed in the deep neural network (DNN) results (Ahuja, [0045]). Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 7,     
Ahuja teaches,
wherein the second uncertainty score is an epistemic uncertainty score (See at least [0027], epistemic uncertainty score).
Huszar, Xu and Ahuja are in the same technical field of training a deep learning system. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Huszar and Xu to incorporate the disclosure of Ahuja.  The motivation for combining these references would have been to estimate predictive uncertainty measures, which quantify how much trust should be placed in the deep neural network (DNN) results (Ahuja, [0045]). Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 8,     
Ahuja teaches,
wherein calculating the epistemic uncertainty score comprises: 
calculating an entropy value associated with each predicted value of the applied set of parameters (See at least [0047], [0124], entropy value); 
calculating an average of the calculated entropy values (See at least [0041], [0047]); 
outputting the calculated average as the epistemic uncertainty score (See at least [0041], [0047]). 
Huszar, Xu and Ahuja are in the same technical field of training a deep learning system. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Huszar and Xu to incorporate the disclosure of Ahuja.  The motivation for combining these references would have been to estimate predictive uncertainty measures, which quantify how much trust should be placed in the deep neural network (DNN) results (Ahuja, [0045]). Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 9,     
Ahuja teaches,
modifying the unlabeled data set by assigning a piece of data for human-assisted labeling responsive to the epistemic uncertainty score exceeding a specified threshold (See at least [0034], [0085], epistemic uncertainty score exceeding a specified threshold).

Huszar, Xu and Ahuja are in the same technical field of training a deep learning system. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Huszar and Xu to incorporate the disclosure of Ahuja.  The motivation for combining these references would have been to estimate predictive uncertainty measures, which quantify how much trust should be placed in the deep neural network (DNN) results (Ahuja, [0045]). Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 10,     
Ahuja teaches,
further comprising : retraining, based on the human-assisted labeling, the predictive model, wherein the retraining is performed with a remainder of the unlabeled data set (See at least [0038], [0049], retraining).
Huszar, Xu and Ahuja are in the same technical field of training a deep learning system. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Huszar and Xu to incorporate the disclosure of Ahuja.  The motivation for combining these references would have been to estimate predictive uncertainty measures, which quantify how much trust should be placed in the deep neural network (DNN) results (Ahuja, [0045]). Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 11,     
Ahuja teaches,
wherein the second uncertainty score is an epistemic uncertainty score (See at least [0027], epistemic uncertainty score).
Huszar, Xu and Ahuja are in the same technical field of training a deep learning system. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Huszar and Xu to incorporate the disclosure of Ahuja.  The motivation for combining these references would have been to estimate predictive uncertainty measures, which quantify how much trust should be placed in the deep neural network (DNN) results (Ahuja, [0045]). Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 12,     
Ahuja teaches, 
wherein training the predictive model is performed using Bayesian neural networks (See at least [0116], Bayesian neural networks).
Huszar, Xu and Ahuja are in the same technical field of training a deep learning system. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Huszar and Xu to incorporate the disclosure of Ahuja.  The motivation for combining these references would have been to estimate predictive uncertainty measures, which quantify how much trust should be placed in the deep neural network (DNN) results (Ahuja, [0045]). Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 13,     
Ahuja teaches,
the initial data set is financial information associated with a decisioning process for a financial institution, the decisioning process is a fraud detection decision or a money laundering detection decision, and a fraud alert is issued in response to an output of the predictive model being above a predetermined threshold (See at least [0037], flag if a uncertainty value is above a predetermined threshold).
Huszar, Xu and Ahuja are in the same technical field of training a deep learning system. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Huszar and Xu to incorporate the disclosure of Ahuja.  The motivation for combining these references would have been to estimate predictive uncertainty measures, which quantify how much trust should be placed in the deep neural network (DNN) results (Ahuja, [0045]). Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claims 14 and 20,    
Independent claims 14 and 20 are substantially similar to claim 1 and hence rejected on similar grounds. In addition, claim 14 recites a non-transitory computer readable medium which is inherent in the disclosure of Huszar.

Regarding Claims 15 and 21,    
Claims 15 and 21 are substantially similar to claim 2 and hence rejected on similar grounds.
Regarding Claims 16 and 22,    
Claims 16 and 22 are substantially similar to claim 5 and hence rejected on similar grounds.
Regarding Claim 17,    
Claim 17 is substantially similar to claim 6 and hence rejected on similar grounds.
Regarding Claim 18,    
Claim 18 is substantially similar to claim 11 and hence rejected on similar grounds.
Regarding Claim 19,    
Claim 19 is substantially similar to claim 8 and hence rejected on similar grounds.

Response to Arguments
5.       Applicant's arguments filed dated 08/29/2022 have been fully considered but they are not persuasive due to the following reasons: 

6.       With regards to Applicant’s arguments regarding Step 2A – Prong One (pages 11-12), Applicant states that, “the claims are not directed to an abstract idea.”
          Examiner respectfully disagrees and notes that as explained in the 101 analysis above, the limitations of claim 1, under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Certain methods of organizing human activity such as such as Fundamental Economic Practices (Deploying a predictive model is a fundamental economic practice) and Mathematical concepts (calculating uncertainty scores would involve mathematical calculations. According to the 2019 PEG, mathematical calculations fall under the category of Mathematical concepts). The claims are drawn to deploying a predictive model that accounts for model based and data based uncertainties.  The claim also recites a predictive model which does not necessarily restrict the claim from reciting an abstract idea. That is, other than, a predictive model, nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity and mathematical calculations but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” and  “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim 1 recites an abstract idea.

7.       Applicant argues that (on pages 12-13), “the additional elements integrate any allegedly abstract concept into a practical application (Step 2A, Prong 2).”
          The Examiner respectfully disagrees. The Examiner would like to point out that according to 2019 Patent Eligibility Guidelines (2019 PEG), limitations that are indicative of integration into a practical application include:
•    Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
•    Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo
•    Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b)
•    Effecting a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c)
•    Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
          In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. The amendments to the claims only further define the data being used however a specific abstract idea is still an abstract idea. The claimed invention makes use of available resources and uses them in an efficient manner in order to provide a solution. The limitations of the amended claims do not result in computer functionality improvement or technical/technology improvement when the underlying abstract idea is implemented using technology. All the features in the Applicant’s claims can at best be considered an improvement in the abstract idea of facilitating electronic financial transactions. The specification describes the additional elements of a predictive model to be generic computer elements (see [0022], [0033]). A predictive model is being used generically as a statistical technique using machine learning and data mining to predict likely future outcomes. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The claims at issue do not require any nonconventional computer, network, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of generic computer components.  The additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, the claims as a whole are not integrated into a practical application.
          Thus, the Applicants’ arguments are not persuasive.

8.       With respect to the rejection of all claims under 35 U.S.C. 101, Step 2B, Applicant states that (pages 13-14), “The Office Action fails to explain why the claim features which operate to improve the operation and accuracy of a computer configured with a predictive model do not amount to significantly more.”

          One of the guidelines issued by the Office to determine if the claims recite additional elements which are not well understood, routine or conventional and hence, amount to significantly more than an abstract idea, is the USPTO guidelines of April 19, 2018 incorporating the Berkheimer memo (Berkheimer memo, hereinafter).
          According to the Berkheimer memo,
          In a step 2B analysis, an additional element (or combination of elements) is not well understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional elements). This option should
be used only when the examiner is certain, based upon his or her personal knowledge, that the additional elements) represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).
The claim simply applies the abstract idea using generic computer elements as a tool (see MPEP 2106.05(f)). The additional element in the claim is the predictive model. As per the rejection above, the specification describes the additional element of predictive model to be generic computer elements (see [0022], [0033]).  Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. There is no indication in Applicants’ claims that any specialized hardware or other inventive computer components are required. The fact that a general purpose computing system, suitably programmed, may be used to perform the claimed method and the fact that the claims at issue do not require any nonconventional computer, network, or other components, or even a “non-conventional and non-generic arrangement of known, conventional pieces” but merely call for performance of the claimed functions “on a set of generic computer components, satisfies the Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Hence, the claims do not recite significantly more than an abstract idea.  
          For these reasons and those stated in the rejection above, the rejection of pending claims under 35 U.S.C. 101 is hereby maintained by the Examiner.
9.     Applicant's arguments regarding the rejection of claims 1-2 and 5-22 under 35 U.S.C. 103 are moot in view of the new grounds of rejection presented in this office action.

                                      Prior Art made of Record
10.     The following prior art made of record and not relied upon is considered pertinent : 
          Bates et al, (U.S. 2021/0061471 A1) discloses a method for authenticating the identity of an individual and validating the profile data of the individual ("a presenter") who presents himself or herself to another party ("an acceptor") as having a certain identity and having certain corresponding profile data.

Conclusion
11.       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
    A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension lee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN SHAH whose telephone number is (571)272-2981. The examiner can normally be reached on M-F 9AM-6PM.
   If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
  	  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.Examiner, Art Unit 3693 

Sept. 27, 2022
                                                                                                                                    /BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698